Title: [December 1782]
From: Adams, John
To: 



      
       
       1782 December 1. Sunday, and 2. Monday.
      
      
      
       
        
        Made many Visits &c.
       
      
      
       
        
   
   First entry in D/JA/38, which is identical in format with the Diary booklets that immediately precede it.


       
      
      

      December 3. Tuesday.
      
      
       Visited Mr. Brantzen Hotel de la Chine. Mr. Brantzen asked me, how We went on. I told him We had come to a full Stop, by signing and sealing the Preliminaries, on the 30. of November. I told him that We had been very industrious, having been at it, forenoon, Afternoon and Evening, ever since my Arrival, either with one another or with the English Gentlemen.
       He asked if it was definitive and seperate? I said by no Means. They were only Articles to be inserted in the definitive Treaty. He asked if there was to be any Truce, or Armistice in the mean time? I said again by no means.
       He then said that he believed, France and England had agreed too. That the C. de Vergennes’s Son was gone to England with Mr. De Rayneval; but he believed the Spaniards had not yet agreed. And the Dutch were yet a great Way off, and had agreed upon Nothing. They had had several Conferences. At the first, he had informed Mr. Fits-herbert, that their H. Mightinesses insisted upon the Freedom of Navigation as a Preliminary and a Sine qua non. Mr. Fitsherbert had communicated this to his Court, but the Answer received was that his Court did not approve of conceeding this as a Sine qua non, but choose to have all the Demands of their H.M. stated together. Mr. Brantzen answered that his Instructions were, not to enter into any Conferences, upon other Points untill this was agreed to. That it was the Intention of the British Court to agree to this. That he could not consider any Changes in the Ministry as making any Alteration, they were all Ministers of the same King and Servants of the same Nation. That Mr. Fox when he was Secretary of State, by his Letter to the Russian Minister, had declared the Intention of the King to consent to the Freedom of Navigation &c.
       Mr. Brantzen said, however, that he had in his private Capacity and without compromising his Ministerial Character, entered into Explanations with Mr. Fitsherbert, and had told him that he should insist upon 3 Points, the Freedom of Navigation, the Restitution of Territories in the East and West Indies, and Compensation for Damages. The two first Points could not be disputed, and the 3d. ought not, for the War against them had been unjust, the Pretences for it were groundless, their Accession to the armed Neutrality must now be admitted, even by Britains Accession to it, to have been an illegitimate Cause of War, and the Project of a Treaty with America, could not be seriously pretended to be a just Cause of War. And Many Members of Parliament, had in the time of it, declared the War unjust, and some of those Members were now Ministers. Even the Prime Minister, My Lord Shelburne himself had freely declared the War unjust in the House of Peers, and if the War was unjust, the Damages and Injustice ought to be repaired.
       
       Mr. Fitsherbert said, that there was no Precedent of Compensation for Damages in a Treaty of Peace.
       Mr. Brantzen begged his Pardon and thought there had been Instances. One Example in particular which the English themselves had set against the Dutch which just then came into his Head. Cromwell had demanded Compensation of them, and they had agreed, as now appears by the Treaty, to pay an hundred thousand Pounds Sterling as a Compensation.
       Mr. Brantzen was not furnished with a full Account of all the Losses of Individuals and therefore could not precisely say, what the Amount would be. That perhaps they might not insist upon prompt Payment, nor upon a stated Sum, but might leave both the Sum and Time of Payment to be ascertained by Commissioners at their Leisure after the Peace.
       I observed to him that We intended to write to Mr. Dana and send him a Copy of our Preliminaries that he might commence his Negotiations with the neutral Powers, and if he succeeded We could then make common Cause with Holland, and insist on an Article to secure the Freedom of Navigation. This Idea he received with great Pleasure, and said he would write about it to the States. Upon this I asked him, with whom, he and the other Dutch Ministers abroad, held their Correspondence? He answered that the Secretary Fagel was properly speaking the Minister of foreign Affairs. That their principal Correspondence was with him: but that they had a Correspondence with the Grand Pensionary Bleiswick too. That the Letters received by the Secretary, were laid before the Besogne Secrete, or Committee of Secrecy. This Committee consisted of so many Members, one at least for each Province, that it was very difficult to keep any Thing secret. Foreign Ministers were very inquisitive, and the Duke de la Vauguion would be likely to get at it. So that if they had any Thing to write which they wished Secreeted, they wrote it to the G. Pensionary who is not obliged to lay before the States Letters entire. He selects such Parts as he judges proper and prints them to be taken ad Referendum, and laid before the Regencies of the Cities. That they had sometimes a little Diffidence of this Court, (quelque Mefiance) for this Court was very fine, (diablement fin) and when this happened, they wrote to the G. Pensionary, that it might not be communicated to the french Minister and consequently to his Court. These People are vastly profound. They will not favour the Spaniards in obtaining the Floridas. They will play England against Spain and Spain against England, England against you and you against England, and all of you against Us and Us  against all of you, according to their own Schemes and Interests. They are closely buttoned up about Gibraltar, and as to Jamaica, they wont favour Spain in that View. I expect they will get their own affair arranged, and then advise England to agree to the Freedom of Navigation and a Restitution of Territory and then advise Us to be easy about Compensation. Thus Mr. Brantzen.
       I next visited Mr. Jay to talk about writing to Mr. Dana and communicating to the neutral Powers the Preliminary Articles. Mr. Jay says that Mr. Oswald is very anxious, that his Court should do that —and he has been writing to the Ministry to perswade them to it.
       Had a long Conversation with Mr. Jay about the manner of settling the Western Lands. This I cannot now detail.
       Went next to Mr. Lawrens, upon the Subject of writing to Mr. Dana, and found him full in my Sentiments. And at my return found answers from Dr. Franklin and Mr. Laurens to the Letters I wrote them, both agreeing, that this is the critical Moment for Dana to commence his Negotiations. Dr. Franklin promises to have an authentic Copy made to send to Mr. Dana.
       In the Evening many Gentlemen came in, among the rest Mr. Bourse, the Agent of the Dutch East India Company, who expressed a good deal of Anxiety about their Negotiation and feared they should not have Justice in the East Indies.
      
      
       
        
   
   See JA to Franklin and to Laurens, 3 Dec. (letterbook copies in Adams Papers; the former is printed in JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 8:15–16); Franklin to JA, 3 Nov. [i.e. Dec], and Laurens to JA, 4 Dec. (Adams Papers; Franklin’s letter is printed in JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:656, with the mistaken date Franklin gave it). See also entry of 12 Dec., below.


       
      
      

      December 4. Wednesday.
      
      
       It is proper that I should note here, that in the Beginning of the Year 1780, soon after my Arrival at Paris Mr. Galloways Pamphlets fell into my Hands. I wrote a long Series of Letters to a Friend in Answer to them. That Friend sent them to England: But the Printers dared not to publish them. They remained there untill the last Summer, when they were begun to be printed, and are continued to this day, not being yet quite finished, in Parkers General Advertiser, but with false dates, being dated in the Months of January and February last, under the Title of Letters from a distinguished American. They appear to have been well received and to have contributed somewhat, to unite the Nation in accellerating the Acknowledgment of American Independance, and to convince the nation of the Necessity, of respecting our Alliances and of making Peace.
       
       I hope it will be permitted to me or to some other who can do it better, some Ten or fifteen Years hence, to collect together in one View, my little Negotiations in Europe. Fifty Years hence it may be published, perhaps 20.1 will venture to say, however feebly I may have acted my Part or whatever Mistakes I may have committed, yet the Situations I have been in between angry Nations and more angry Factions, have been some of the most singular and interesting that ever happened to any Man. The Fury of Ennemies as well as of Elements, the Subtilty and Arrogance of Allies, and what has been worse than all, the Jealousy, Envy, and little Pranks of Friends and CoPatriots, would form one of the most instructive Lessons in Morals and Politicks, that ever was committed to Paper.
      
      
       
        
   
   In June 1780 JA acknowledged to Thomas Digges, his secret correspondent in London, the receipt of several parcels of English newspapers, pamphlets, and books; among them were copies of Joseph Galloway’s Cool Thoughts on the Consequences to Great Britain of American Independence, London, 1780, and other tracts recently published by the Pennsylvania loyalist in London (JA to Digges, 22 June 1780, LbC, Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:203–204, under date of 24 June). Galloway’s thesis was that the loss of America would mean the eclipse of Great Britain as a great power, and therefore that the British government and public could not for a moment entertain the idea of a peace with American independence. JA, who then held an exclusive commission to treat for peace and believed that these able pamphlets might influence British policy, at once set himself the task of answering them, particularly the Cool Thoughts. His view was that the conclusion to be drawn from Galloway’s arguments was the opposite of what the writer intended: if England stood to lose so much by the separation of America, as Galloway maintained, she would lose vastly more by continuing the war; her best course would be to make a good peace before England and America were both exhausted. See JA to the President of Congress, 16 and 17 June 1780, PCC, No. 84, II; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:787–793, 794–798. The answers that he prepared for publication he sent to Edmund Jenings at Brussels, who transmitted them to a friend in England, but nothing happened concerning them for two years. When peace became imminent, however, the letters began to appear, to JA’s surprise, in Parker’s [London] General Advertiser and Morning Intelligencer, as “from a Distinguished American,” running from 23 Aug. to 26 Dec. 1782 and with false dates affixed to them, as if they had been written in the first two months of that year instead of nearly two years earlier (photostats in Adams Papers Editorial Files from the British Museum file of the General Advertiser). Some part of the series was reprinted in the Amsterdam Politique Hollandais, but no separate and complete publication of them, such as JA hoped for, has been found, and JA apparently never recovered the originals that would have made such a publication possible. See JA to Jenings, 16, 27 Sept. 1782 (Adams Papers), and JA to Cerisier, 9 June 1783 (LbC, Adams Papers).


        
   
   JA’s own copies of two and possibly three of Galloway’s pamphlets of 1780, including the Cool Thoughts, with marginal summaries and other markings in JA’s hand, have been identified among the bound tracts in the Boston Athenaeum while the present volume was in the press.


       
       
        
   
   On this day JA wrote a letter to Livingston resigning “all my Employments in Europe”; he proposed that Laurens be appointed minister at The Hague and that Dana be joined to the commission to complete and sign the Definitive Treaty (LbC, Adams Papers; WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 8:16).


       
      
       

      
       
       December 5. 1782.
      
      
      
       
        
        The Duke de la Vauguion came in. He says that France and England are agreed, and that there is but one Point between England and Spain. England and Holland are not yet so near. I shewed him our preliminary Treaty, and had some difficulty to prevent his seeing the seperate Article, but I did prevent him, from seeing any Thing of it, but the Words “Seperate Article.”
       
       
        
        Dined at Mr. Jays with Mr. Fitsherbert, Oswald, Franklin, Laurens, and their Secretaries, Ellis, Whitefoord, Franklin and Laurens. Mr. Jennings was there too, he came home and spent the Evening with me.
       
      
      
       
        
   
   Henry Laurens Jr.


       
      
      

      
       
       December 6. 1782.
      
      
      
       
        
        Spent the Evening with Mr. Laurens, at his own Lodgings hotel de York and on a Visit to Mr. Curson, hotel de York.
       
       
        
        Mr. Laurens said, that We should very soon raise Figs and Olives and make Oil in America. That he had raised great Quantities of Figs in his own Garden in Carolina and that the Figs in Carolina and Georgia were the most delicious, he had ever tasted. That he had raised in one Year in his own Garden in Carolina, between fifty and an hundred Bushells of Olives. That there were large Quantities and a great Variety of wild Grapes in Carolina and Georgia, of some of which very good Wine had been made.
       
       
        
        As Mr. Curson talked of going to Marsailles, Mr. Laurens advised him to send to America some Barbary Sheep. He says he had one in Carolina, but never could make the American Rams go to that Sheep.
       
       
        
        He gives a beautifull description of Marsailles. Says it will rival Bourdeaux, in the Wine Trade with America. The Levant Trade furnishes it with Carpets, Cottons, Silks, Raw Silk, and Drugs, and it has a large Manufactory of Castile Soap.
       
       
        
        Mr. Laurens’s Appartments at the hotel de York are better than mine, at the hotel du Roi, au Carrousel. Yet he gives but twelve Louis and I am obliged to give Eighteen. He has two large Rooms, besides a large commodious Bed Chamber, and a large Antichamber for Servants.
       
       
        
        He says there will be an outrageous Clamour in England, on Account of the Fisheries and the Loyalists.—But what is done, is irrevocable.
       
      
       

      
       
       December 7. Saturday.
      
      
      
       
        
        Dined with my Family, at the Place Vendome the Abby Chaluts. An Abby there crys voila la Semence d’une autre Guerre.
       
      
      

      
       
       December 8. Sunday.
      
      
      
       
        
        At home all Day. Mr. Jennings, Mr. Grand Pere et Fils, Mr. Mason and Mr. Hoops called upon me.
       
      
      

      
       
       1782. December 9. Monday.
      
      
      
       Visited C. Sarsfield who lent me his Notes upon America. Visited Mr. Jay, Mr. Oswald came in. We slided, from one Thing to another into a very lively Conversation upon Politicks.—He asked me what the Conduct of his Court and Nation ought to be, in Relation to America. I answered the Alpha and Omega of British Policy, towards America, was summed up in this one Maxim—See that American Independence is independent, independant of all the World, independent of yourselves as well as of France, and independent of both as well as of the rest of Europe. Depend upon it, you have no Chance for Salvation but by setting up America very high. Take care to remove from the American Mind all Cause of Fear of you. No other Motive but Fear of you, will ever produce in the Americans any unreasonable Attachment to the house of Bourbon.—Is it possible, says he that the People of America should be afraid of Us, or hate Us? —One would think Mr. Oswald says I, that you had been out of the World for these 20 Years past. Yes there are 3 millions of People in America who hate and dread you more than any Thing in the World. —What says he now We are come to our Senses?—Your Change of System, is not yet known in America, says I.— Well says he what shall We do to remove these Fears, and Jealousies?
       In one Word says I, favour and promote the Interest, Reputation and Dignity of the United States in every Thing that is consistent with your own. If you pursue the Plan of cramping, clipping and weakening America, on the Supposition that She will be a Rival to you, you will make her really so, you will make her the natural and perpetual Ally of your natural and perpetual Ennemies.—But in what Instance says he have We discovered such a disposition?—In the 3 Leagues from your Shores and the 15 Leagues from Cape Breton, says I to which your Ministry insisted so earnestly to exclude our Fishermen. Here was a Point that would have done Us great harm and you no good, on the contrary harm. So that you would have hurt yourselves to hurt  Us. This disposition must be guarded against.—I am fully of your Mind about that, says he. But what else can We do?—Send a Minister to Congress, says I, at the Peace, a clever Fellow, who Understands himself, and will neither set Us bad Examples, nor intermeddle in our Parties. This will shew that you are consistent with yourselves, that you are sincere in your Acknowledgment of American Independence, and that you dont entertain hopes and designs of overturning it. Such a Minister will dissipate many fears, and will be of more Service to the least obnoxious Refugees than any other Measure could be. Let the King send a Minister to Congress and receive one from that Body. This will be acting consistently and with Dignity, in the Face of the Universe.
       Well what else shall We do says he?—I have more than once already says I, advised you to put your Ministers upon negotiating the Acknowledgment of our Independence by the Neutral Powers.—True says he and I have written about it, and in my Answers, says he, laughing, I find myself charged with Speculation. But I dont care, I will write them my Sentiments. I wont take any of their Money. I have spent already twelve or thirteen hundred Pounds, and all the Reward I will have for it shall be the Pleasure of writing as I think. My opinion is that our Court should sign the armed Neutrality, and announce to them what they have done with you, and negotiate to have you admitted to sign too. But I want to write more fully upon the Subject, and I want you to give me your Thoughts upon it, for I dont understand it so fully as I wish. What Motives can be thrown out to the Empress of Russia? or what Motives may she be supposed to have to acknowledge your Independence? and what Motives can our Court have to interfere, or interceed with the Newtral Powers to receive you into their Confederation?
       I will answer all these Questions says I, to the best of my Knowledge and with the Utmost Candour. In the first Place, there has been with very little Interruption a Jealousy, between the Courts of Petersbourg and Versailles for many Years. France is the old Friend and Ally of the Sublime Port the natural Ennemy of Russia. France not long since negotiated a Peace between Russia and the Turk, but upon the Empresses late Offers of Mediation, and especially her Endeavours to negotiate Holland out of the War, France appears to have been piqued, and as the last Revolution in the Crimea happened soon after, there is Reason to suspect that French Emmissaries excited the Revolt against the new independent Government which the Empress had taken so much Pains to establish. Poland has been long a Scaene of  Competition between Russian and French Politicks, both Parties having spent great Sums in Pensions to Partisans untill they have laid all Virtue and public Spirit prostrate in that Country.
       Sweeden is another Region of Rivalry between France and Russia, where both Parties spent such Sums in Pensions, as to destroy the Principles of Liberty and prepare the Way for that Revolution which France favoured from a Principle of OEconomy rather than any other. These hints were sufficient to shew the opposition of Views and Interests between France and Russia, and We see the Consequence of it, that England has more Influence at Petersbourg than France. The Empress therefore would have two Motives, one to oblige England, if they should interceed for an Acknowledgment of American Independence, and another to render America less dependent upon France. The Empress moreover loves Reputation, and it would be no small Addition to her Glory, to undertake a Negotiation with all the neutral Courts to induce them to admit America into their Confederacy. The Empress might be further tempted. She was bent upon extending her Commerce and the Commerce of America, if it were only in Hemp and Duck, would be no small Object to her.
       As to the Motives to your Court. Princes often think themselves warranted if not bound to fight for their Glory. Surely they may lawfully negotiate for Reputation. If the Neutral Powers should receive acknowledge our Independence now, France will have the Reputation, very unjustly, of having negotiated it. But if your Court now takes a decided Part in favour of it, your Court will have the Glory of it, in Europe and America, and this will have a good Effect upon American Gratitude.
       But says he, this would be negotiating for the Honour and Interest of France, for no doubt France wishes all the World to acknowledge your Independence.
       Give me leave to tell you, Sir, says I, you are mistaken. If I have not been mistaken in the Policy of France from my first Observation of it to this hour, they have been as averse to other Powers acknowledging our Independence as you have been.—Mr. Jay joined me in the same Declaration.—God! says he I understand it now. There is a Gentleman going to London this day. I will go home and write upon the Subject by him.
      
      
       
        
   
   These are regrettably not among the papers by Sarsfield retained by JA; see note 4 on entry of 12 June 1779, above.


       
      
       

      December 10. Tuesday.
      
      
       Visited Mr. Oswald, to enquire what News from England. He had the Courier de L’Europe in which is Mr. Secretary Townsends Letter to the Lord Mayor of London dated the 3d. of this Month in which he announces the Signature of Preliminaries on the thirtieth of November, between the Commissioner of his Majesty and the Commissioners of the U. States of America.
       He had also received the Kings Speech, announcing the same Thing.
       Mr. Oswald said that France would not seperate her Affairs from Spain. That he had hoped that America would have assisted them, somewhat, in compromising Affairs with France &c. Dr. Franklin, who was present, said he did not know any Thing of the other Negotiations. He said that neither Mr. Fitsherbert, nor the C. de Vergennes, nor the C. D’Aranda communicated any Thing to him. That he understood, the Dutch were the farthest from an Agreement.
       Upon this I said, Mr. Oswald, Mr. Fitsherbert cant, I think, have any difficulty, to agree with Mr. Brantzen. There are 3 Points. 1. The Liberty of Navigation. 2. Restitution of Possessions. 3. Compensation for Damages. The Liberty of Navigation I suppose, is the Point that sticks. But why should it stick? When all Nations are agreed in the Principle, why should England stand out? England must agree to it! She has already in Effect agreed to it, as it affects all Nations but Holland and America, and if She were disposed, She could not prevent them from having the Benefit.
       Upon this Dr. Franklin said the Dutch would be able in any future War, to carry on their Commerce even of naval Stores, in the Bottoms of other neutral Powers.
       Yes says Mr. Oswald, and I am of Opinion that England ought to subscribe the armed Neutrality.
       Very well, says I, then let Mr. Fitsherbert agree this Point with Mr. Brantzen, and let Mr. Harris at Petersbourg, take Mr. Dana in his hand, and go to the Prince Potempkin or the C. D’osterman, and say the King my Master has authorized me to subscribe the Principles of the armed Neutrality, and instructed me to introduce to you Mr. Dana, Minister from the United States of America, to do the same; let him subscribe his Name under mine.—At this they all laughed very heartily. Mr. Oswald however recollecting himself, and the Conversation between him and me Yesterday on the same Subject, very gravely turned it off, by saying he did not see a necessity to be in a hurry about that. America was well enough.
       I said, as to Restitution of the Dutch Territories, I suppose your Court wont make much difficulty about that if this Court does not, as it is not probable she Will. And as to Compensation for damages, the Dutch will probably be as easy as they can about that.
       Dr. Franklin said he was for beginning early to think about the Articles of the difinitive Treaty. We had been so happy as to be the first in the Preliminaries, and he wished to be so in the definitive Articles.—Thus We parted.
       
        
        It may be proper for me to minute here some Points to propose in the difinitive Treaty.
       
       
        
        1. The Liberty of Navigation. 2. That no Forts shall be built or Garrisons maintained upon any of the Frontiers in America, nor upon any of the Land Boundaries. 3. That the Island of Bermudas be ceeded to Us—or independent, or not fortified, or that no Privateers be fitted or sent out from thence or permitted to enter there, or prizes carried in. 4. That the Isle of Sables remain the Property of its present owner, and under the Jurisdiction of the United States or Massachusetts. 5. That the Account of Prisoners be ballanced, and the Sums due for their subsistence &c. be paid, and the Ballance of Prisoners paid for according to the Usages of Nations.
       
      
      
       
        
   
   This list of proposals is interestingly amplified by a separate list in JA’s hand of “Articles to be proposed in the definitive Treaty,” without date but filed (with related drafts) in the Adams Papers under Dec. 1782–June 1783.


       
      
      

      
       
       Dec. 11. Wednesday.
      
      
      
       
        
        Dined with Mr. Laurens.
       
      
      

      12. Thursday.
      
      
       Met at Mr. Laurens’s, and signed the Letter, I had drawn up to Mr. Dana, which I sent off inclosed with a Copy of the Preliminaries — and consulted about Articles to be inserted in the definitive Treaty. Agreed that Mr. Jay and I should prepare a joint Letter to Congress.
       At 7.1 met Mr. Jay at his House and We drew a Letter.
      
      
       
        
   
   Signed by the four American Commissioners and dated this day, this letter is in MHi:Dana Papers; a facsimile is in Cresson, Francis Dana, facing p. 278.


       
       
        
   
   The version finally agreed upon, dated 14 Dec., signed by the four Commissioners, and sent to Secretary Livingston, is in PCC, No. 85; printed in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:131–133. In the Adams Papers is JA’s “rough draught of a common i.e. joint Letter,” dated one day earlier. See also the following entry in this Diary. This dispatch and its enclosure, a certi­ fied copy of the Preliminary Articles, were carried to Philadelphia by Capt. Joshua Barney in the packet Washington. Barney did not sail from Lorient, however, until mid-January and did not arrive until 12 March (Pres. Boudinot to George Washington, 12 March 1783; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 7:71).


       
      
      

      1782 December 13. Fryday.
      
      
       I went first to Mr. Jay, and made some Additions to the joint Letter, which I carried first to Mr. Laurens, who made some Corrections and Additions, and then to Passy to Dr. Franklin who proposed a few other Corrections, and shewed me an Article he has drawn up for the definitive Treaty to exempt Fishermen, Husbandmen and Merchants as much as possible from the Evils of future Wars. This is a good Lesson to Mankind at least. All agreed to meet at my House at 11 tomorrow to finish the joint Letter.
      
      
       
        
   
   See the preceding entry and note 2 there. With the present entry the extracts copied by Thaxter and Storer from JA’s Diary of the preliminary peace negotiation and sent to Livingston come to an end, at least so far as they are found in PCC, No. 84, IV; see note on entry of 2 Nov., above.


       
      
      

      December 14. Saturday.
      
      
       
      
      

      15 Sunday.
      
      
       
      
      

      Dec. 16. Monday.
      
      
       Mr. Fitsherbert and Mr. Oswald, Mr. Laurens &c. dined with me.
      
      

      Decr. 16 i.e. 17. Tuesday.
      
      
       The 4 Commissioners dined with Mr. Fitsherbert. Ld. Mountnorris a celebrated Speaker in the Irish house of Lords dined there, and several English Gentlemen.
       The Rock Salt is taken out of the Salt Pits in England, Ld. Mountnorris said. He gave me a Description of the Caverns, and the kind of Architecture with which they support them, like the Pillars of a Temple.
       We met at Mr. Laurens’s at Dr. Franklins Summons or Invitation at 11 O Clock. He produced a Letter to him from the Comte de Vergennes, and a Project of an Answer which he had drawn up which We advised him unanimously to send.
      
      
       
        
   
   Vergennes’ letter to Franklin, 15 Dec., complaining of the American Commissioners’ failure to consult with him before concluding their negotiation with the British, and Franklin’s famous reply thereto, 17 Dec., are both printed in Franklin’s Writings, ed. SmythThe Writings of Benjamin Franklin, ed. Albert Henry Smyth, New York and London, 1905–1907; 10 vols., 8:641–643.


       
      
       

      1782 December 19. Thursday.
      
      
       Visited M. Louis Secretary of the Royal Colledge of Surgery, in order to form a Correspondance, between it and the medical Society at Boston. Was very politely received, and promised every Thing that the Colledge could do. Mr. Louis talked a great deal, and very ingeniously and entertainingly.
       Spent the Evening, at the Abby Chalut’s with the Abby de Mably, two other Abbys and two Accademicians. The Abby de Mably has just published a new Work, Sur la maniere d’ecrire L’histoire. He is very agreable in Conversation, polite, good humoured and sensible. Spoke with great Indignation against the practice of lying, chicaning and finessing, in Negotiations. Frankness, Candour, and Probity, were the only means of gaining Confidence. He is 74 or 75 Years old.
       Mr. L. told me this Morning that the Salt Pits in England are directly under the River Dee and that Ships sail over the Heads of the Workmen. Bay Salt is such as is made in France and Spain, round the Bay of Biscay. Rock Salt from Saltertudas.
      
      
       
        
   
   In a letter from Weymouth, 26 Sept. 1782, announcing the formation of the Massachusetts Medical Society, Cotton Tufts had requested JA to solicit “the Aid and Communications of the Gentlemen of the Faculty in Europe” for the new organization (Adams Papers). Hence JA’s visit to the Académie Royale de Chirurgie and apparently other similar visits, from which a flurry of somewhat ceremonial communications resulted in the following months; see entry of 23 Dec. and note, below.


       
       
        
   
   Presumably Henry Laurens.


       
       
        
   
   That is, Salt Tortuga, an uninhabited island off the coast of Venezuela. The name was spelled with wild variety by American traders who loaded salt there; see Richard Pares, Yankees and Creoles: The Trade between North America and the West Indies before the American Revolution, London, &c., 1956, p. 103–104 and notes.


       
      
      

      1782 Decr. 20. Fryday.
      
      
       Dined with Mr. Laurens.
      
      

      Decr. 21. Saturday.
      
      
       Visited Mr. Jay and then went out to Passy to shew Dr. Franklin, Mr. Dana’s Letter. The Dr. and I agreed to remit Mr. Dana the Money, to pay the Fees to the Russian Ministers according to the Usage, upon the Signature of a Treaty. Six Thousand Roubles to each Minister who signs the Treaty.
       The C. de Lynden told me the other Day that the King of Sweeden was the first Inventer and Suggester of the Plan of the armed Neutrality. That his Minister first proposed it to the C. Panin, where it  slept some time. Lynden says that the King of Sweeden has Penetration and Ambition, and that his Ambition to be the first Power, to propose an Alliance with Us, is perfectly in Character. This Step, however I conjecture, was suggested to his Minister here, in order to support Dr. Franklin, by the C. de Vergennes.
       The C. de Lynden shewed me his gold Snuff Box set with Diamonds, with the Miniature of the King of Sweeden, presented to him, on taking leave of that Court. The King is like Mr. Hancock.
       Dr. Franklin went to Versailles Yesterday, and was assured of the Six millions, and all is fair Weather—all friendly and good humoured. So may it remain. I suspect however, and have Reason, but will say nothing. Our Country is safe.
       Mr. Jay is uneasy, about the French Troops in America— afraid that more are going, and that they will overawe our Councils. That France is agreed with England upon her Points, and that the War will be continued for Spanish Objects only. In that Case We are not obliged to continue it.
      
      
       
        
   
   Dana to JA, St. Petersburg, 14/25 Nov. 1782 (Adams Papers).


       
      
      

      22 Sunday.
      
      
       Made several Visits &c.
      
      

      23 Monday.
      
      
       Received from Monsieur Geoffroy, Docteur Regent de la Faculté de Medicine de Paris, a Letter of Thanks from the Societe Royale de Medecine, for my Letter to him proposing a Correspondence between that Society and the Medical Society at Boston.
       Made several Visits. &c. Went to the Italian Comedy, saw Les Troqueurs, the two Harlequins &c.
      
      
       
        
   
   Geoffroy’s letter, together with others of the same character addressed to JA by French medical men and institutions, 1782–1783, are now in the Boston Medical Library (MBM). Copies are in Adams Papers, Lb/JA/22 (Microfilms, Reel No. 110). See entry of 19 Dec. and note, above; also JA to Edward Augustus Holyoke, President of the Massachusetts Medical Society, 10 June 1783, 3 April 1786 (letterbook copies, Adams Papers).


       
      
      

      December 24. Tuesday.
      
      
       There are Men who carry the Countenance and Air of Boys through Life.
       This Evening Mr. Jay told me an extraordinary Story of Lord Mount Steuart, the British Minister at Turin, which he had from Mr. Oswald.
       
      
      
       
        
   
   Of a rumored plan to divide America between England and France. See John Jay, Diary during the Peace Negotiations of 1782, ed. Frank Monaghan, New Haven, 1934, p. 15–17; also entry of 5 Nov. and note, above.


       
      
      

      Decr. 25. Wednesday. Christmas.
      
      
       
        Lady Lucans Verses on Ireland
        Hear this, Ye Great, as from the Feast Ye rise
        Which every Plundered Element supplies!
        Hear, when fatigued, not nourish’d Ye have din’d
        The Food of Thousands is to roots confin’d.
        Eternal Fasts that know no Taste of Bread: 
        Nor where who sows the Corn by Corn is fed. 
        Throughout the Year, no feast e’er crowns his board 
        Four Pence a day, ah! what can that afford? &c.
        Open our Ports at once with generous Minds, 
        Let Commerce be as free as Waves and Winds. 
        Seize quick the Time, for now, consider well 
        Whole Quarters of the World, at once rebel.
       
      
      
       
        
   
   Margaret (Smyth) Bingham, wife of an Irish peer, the first Baron Lucan, was better known for her paintings than for her verse (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.).


       
      
      

      Dec. 26. Thursday.
      
      
       Mr. Brantzen call’d upon me, at one. He says that Mr. Fitzherbert and he are yet a great Way asunder. The first Point of the Freedom of Navigation sticks. The other Points they have agreed on, or may agree on, not being far off. Mr. F. has no Answer from London to the Dutch Propositions.
       I told him he might make himself very easy about the Freedom of navigation, for that the English must come into it. I suspected My Lord Shelburne was maneuvring, to save a little Pride. That he thought, it would be less humiliating to the English and less flattering to the Dutch, to conceed that Point, to the armed Neutrality, first. I knew it had been recommended to his Lordship by Mr. Oswald and other English Gentlemen here, and I had seen in the English Papers, that Couriers had been sent off, from the Secretary of States Office, to all the foreign Courts. Combining these Circumstances together I suspected, that they had given orders to their Minister at Petersbourg to sign the Treaty of armed Neutrality as France and Spain have done, and after this negotiation shall be accomplished they will have no difficulty to agree with the Dutch, for they demand no more than the Principle of the armed Neutrality.
       
       Mr. Brantzen said this never had occurred to him, but that he thought it possible and natural.
       I gave him Mr. Higginsons Letter and Papers and a Copy of our Treaty, in Confidence, all but the Separate Article. He says Mr. Bourse will not do for Minister to America. He is of the wrong Side and will not be gouté du tout.
       The Duke de la Rochefoucault made me a Visit to day, and desired me to explain to him some Passages in the Connecticut Constitution, which were obscure to him, which I did.
       Sir James Jay too came in from the Hague, full of Projects of burning Towns and making fifty Gun Ships equal to 110 Guns Ships. I told him that this Country abounded so much with Projects and Projectors, that there would be a Presumption and Prejudice against him, at first blush: but he is going to the Marquis de Castries.
       Mr. Vaughan and Mr. Brantzen both told me today that the Comte de Vergennes sent off a Courier to London the night before Christmas. Mr. Brantzen told me, that he had twice seen Dr. Franklin, once at Versailles and once at Mr. Grands. That he appeared to him heavy and inactive and that if he had been alone, America would not have obtained such good Terms. I said he was right, for if he had been alone, We should not at this Moment have had any Terms at all. That our Negotiation would have trained on as heavily and confusedly as all the rest. That if his Advice and that of the C. de V. had been followed We should now have been treating under Mr. Oswalds first Commission. It was the Refusal of Mr. Jay and me to treat under that Commission, against the Opinion and Advice of V. and F. that produced Mr. Oswalds new Commission, acknowledging our Independence.
       That was a noble Tryumph for You, says Mr. Brantzen.
       Mr. Vaughan shew’d me, to day, a parcel of new French Books. Le Systeme naturelle, Le Systeme moral, Le Systeme Social, Le Systeme Politique. There is one Shop tolerated in selling forbidden Books. —Vaughan has a Brother in Philadelphia, who has written him a long Letter about the Constitutionists and the Republicans. They have chosen Mr. Dickinson Governor, and Mr. Mifflin into Congress.
      
      
       
        
   
   MS: “the.”


       
       
        
   
   On the contrary, Great Britain refused the Dutch sine qua non and contrived altogether to avoid subscribing to the principle of free navigation as laid down by the Armed Neutrality. Owing to the indifference of France and the intransigence of England, to mention no other circumstance, the preliminaries between England and the Netherlands were not concluded until 2 Sept. 1783, the day before the definitive treaties between the other powers at war were signed. The definitive Anglo-Dutch settlement was delayed until the following May, and its terms were humiliating to the Republic. See entry of 20 Jan. 1783, below, and, for the peace settlement  generally, Friederich Edler, The Dutch Republic and the American Revolution, Baltimore, 1911, ch. 9. JA was greatly distressed by all this, as his correspondence during 1783–1784 shows, but he found himself powerless to help his Dutch friends.


       
       
        
   
   Not found and probably not addressed to JA. In 1785 Stephen Higginson, Boston shipmaster, merchant, and partner of JA’s friend Jonathan Jackson, commenced a correspondence with JA on Massachusetts’ foreign trade; see “Letters of Stephen Higginson, 1783–1804,” Amer. Hist. Assoc, Ann. Rpt. for 1896, 1:704–841.


       
      
     